DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 11/17/2020 has been entered.  Claims 1-14 are currently pending of which claims 9-14 are withdrawn. The amendment has overcome the 112 rejection indicated in the non-final Office Action dated 8/21/2020.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0062964 (hereinafter Suzuki).
Regarding claim 1, Suzuki discloses a method comprising: establishing a first packet size limit ([0026]: details generating unit may generate packets, the packet size may be increased or decreased, as packet size limit), wherein the first packet ([0026]: details generation unit may make reference to the parameter memory unit and may generate packets which is decreased from the maximum packet size; transmission unit sequentially transmits packets); monitoring, at a first time, a buffer of the second node in the network ([0048]: details identify the position where the buffer overflow has started to occur at receiving device); determining, based on the monitoring, that the buffer of the second node is filled above an upper capacity threshold ([0048]: details set a reference value, as determining, based on monitoring; discards packets due to a buffer overflow, as buffer is filled above threshold); and increasing, based on the determining, the first packet size limit, resulting in a second packet size limit ([0048]: details When packet loss occurs in a packet group, packet size becomes greater in subsequent packet groups, and consequently, packets are less likely to be transmitted).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of US 20150288603 (hereinafter Kandasamy) and US 6,856,613 (hereinafter Murphy).
Regarding claim 2, Suzuki does not explicitly teach establishing a third packet size limit, wherein the first packet size limit governs the maximum permitted size of 
However, Kandasamy teaches establishing a third packet size limit ([0044]: detail a size of the packet), wherein the first packet size limit governs the maximum permitted size of packets that are transmitted between the second node and a third node of the network limit ([0044]: detail maximum transmission unit size) and wherein the third packet size limit is smaller than the second packet size limit ([0044]: detail the size of the packet is not larger than the maximum transmission unit size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Kandasamy and include establishing a third packet size limit, wherein the first packet size limit governs the maximum permitted size of packets that are transmitted between the second node and a third node of the network and wherein the third packet size limit is smaller than the second packet size limit of Kandasamy with Suzuki. Doing so would provide the advantage and capability of optimizing communications in a network (Kandasamy, at paragraph [0011]). 
(FIG. 3, 70: details monitor free queue space); determining, based on the monitoring, that the buffer of the third node is filled below a lower-capacity threshold (FIG. 3, 74: details free queue space above selected memory threshold); and decreasing, based on the determination that the buffer of the third node is filled below a lower-capacity threshold, the third packet size limit, resulting in a fourth packet size limit (FIG. 3, 76: details decrease packet size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Murphy and include monitoring, at the first time, the buffer of the third node in the network; determining, based on the monitoring, that the buffer of the third node is filled below a lower-capacity threshold; and decreasing, based on the determination that the buffer of the third node is filled below a lower-capacity threshold, the third packet size limit, resulting in a fourth packet size limit of Murphy with Suzuki. Doing so would provide the advantage and capability of preventing dropped packets (Murphy, at Col. 2, l. 26). 

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Murphy.
Regarding claim 3, Suzuki does not teach monitoring, at a second time, the buffer of the second node; determining, based on the monitoring at the second time, that the buffer of the second node is still filled above the upper capacity threshold; and increasing, based on the determination that the buffer of the second node is still filled 
However, Murphy teaches monitoring, at a second time, the buffer of the second node (FIG. 3, 60: details monitor free queue space); determining, based on the monitoring at the second time, that the buffer of the second node is still filled above the upper capacity threshold (FIG. 3, 66: details free queue space below selected memory threshold); and increasing, based on the determination that the buffer of the second node is still filled above the upper capacity threshold, the second packet size limit, resulting in a fifth packet size limit (FIG. 3, 68: details increase packet size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Murphy and include monitoring, at a second time, the buffer of the second node; determining, based on the monitoring at the second time, that the buffer of the second node is still filled above the upper capacity threshold; and increasing, based on the determination that the buffer of the second node is still filled above the upper capacity threshold, the second packet size limit, resulting in a fifth packet size limit of Murphy with Suzuki. Doing so would provide the advantage and capability of preventing dropped packets (Murphy, at Col. 2, l. 26).

Regarding claim 6, Suzuki does not teach monitoring, at a third time, the buffer of the first node; determining, based on the monitoring at the third time, that the buffer of the first node is filled below a lower capacity threshold; and decreasing, based on the 
  However, Murphy teaches monitoring, at the third time, the buffer of the first node (FIG. 3, 70: details monitor free queue space); determining, based on the monitoring at the third time, that the buffer of the first node is filled below a lower-capacity threshold (FIG. 3, 74: details free queue space above selected memory threshold); and decreasing, based on the determination that the buffer of the first node is filled below a lower-capacity threshold, the second packet size limit, resulting in a sixth packet size limit (FIG. 3, 76: details decrease packet size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Murphy and include monitoring, at a third time, the buffer of the first node; determining, based on the monitoring at the third time, that the buffer of the first node is filled below a lower capacity threshold; and decreasing, based on the determination that the buffer of the first node is filled below a lower capacity threshold, the second packet size limit, resulting in a sixth packet size limit of Murphy with Suzuki. Doing so would provide the advantage and capability of preventing dropped packets (Murphy, at Col. 2, l. 26). 

Regarding claim 7, Suzuki teaches wherein the sixth packet size limit is greater than the first packet size limit ([0026]: details the packet size may be increased, as greater than the packet size limit).  

4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of US 2007/0097987 (hereinafter Rey) and US 2019/0281496 (hereinafter Turon).
Regarding claim 4, Suzuki does not teach adding, at the first node and after the increasing, a first set of data to a first data packet; identifying, after the adding, that the first data packet is below the second packet size limit; bundling, based on the identifying, a second set of data to the first data packet; receiving, after the bundling, a notification that a first jitter timer has expired; and transmitting, based on the receiving, the first data packet to the second node; wherein the first data packet is below the second packet size limit at the time of the transmitting. 
However, Rey teaches adding, at the first node and after the increasing, a first set of data to a first data packet ([0125]: details add data until maximum packet size is reached); identifying, after the adding, that the first data packet is below the second packet size limit ([0128]: details fill message with blocks until the max packet size calculated using Equation 17 is reached); bundling, based on the identifying, a second set of data to the first data packet ([0128]: details fill message with blocks until the max packet size calculated using Equation 17 is reached).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Rey and include adding, at the first node and after the increasing, a first set of data to a first data packet; identifying, after the adding, that the first data packet is below the second packet size limit; bundling, based on the identifying, a second set of data to the first data packet of Rey with Suzuki. Doing so would provide the advantage and capability of efficient use of blocks (Rey, at paragraph [0054]). 
([0070]: details timer has expired); and transmitting, based on the receiving, the first data packet to the second node; wherein the first data packet is below the second packet size limit at the time of the transmitting ([0070]; claim 8: details transmitting message; size constrained packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Turon and include receiving, after the bundling, a notification that a first jitter timer has expired; and transmitting, based on the receiving, the first data packet to the second node; wherein the first data packet is below the second packet size limit at the time of the transmitting of Turon with Suzuki. Doing so would provide the advantage and capability of improving efficiency in network (Turon, at paragraph [0031]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of US 9,258,234 (hereinafter Addepalli).
Regarding claim 5, Suzuki does not teach establishing a first acceptable jitter value, wherein the first acceptable jitter value describes a tolerance to gaps between communications that are delivered to the second node; and establishing, based on the acceptable jitter value, a second jitter timer, wherein the second jitter timer governs the maximum amount of time between transmission from the first node to the second node.  
However, Addepalli teaches establishing a first acceptable jitter value, wherein the first acceptable jitter value describes a tolerance to gaps between communications (Col. 11, ll. 66-67: details When using jitter to discern congestion tendencies, as jitter value describes tolerance to gaps between communications to second node); and establishing, based on the acceptable jitter value, a second jitter timer, wherein the second jitter timer governs the maximum amount of time between transmission from the first node to the second node (Col. 11, ll. 66-67: details timer adjustment module 42 may calculate various values from the jitter values to generate the new detection multiplier value, as jitter timer governs maximum amount of time between transmission).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Addepalli and include establishing a first acceptable jitter value, wherein the first acceptable jitter value describes a tolerance to gaps between communications that are delivered to the second node; and establishing, based on the acceptable jitter value, a second jitter timer, wherein the second jitter timer governs the maximum amount of time between transmission from the first node to the second node of Addepalli with Suzuki. Doing so would provide the advantage and capability of reduce or eliminate possible traffic drops (Addepalli, at Col. 3, ll. 34-35).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of US 20130290489 (hereinafter Branson).
Regarding claim 8, Suzuki does not teach wherein the monitoring comprises determining whether the depth of unprocessed tuples in the node's buffer is above a threshold.
(FIG. 4, 420; [0043]: details the buffer manager 333 identifies a backlog of tuples in the buffer 260. A backlog may be identified by any number of means, but generally is defined to occur when the number of tuples in the buffer 260 exceeds a predefined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Branson and include determining whether the depth of unprocessed tuples in the node's buffer is above a threshold of Branson with Suzuki. Doing so would provide the advantage and capability of optimizing operator processing (Branson, at paragraph [0043]). 

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
Applicant asserts that Suzuki only discloses establishing the maximum planned size of a packet that will be sent and allegedly does not disclose the maximum permitted size of the packets between two nodes of a network. Examiner respectfully disagrees. FIG. 1 and paragraph [0026] of Suziki disclose “maximum permitted size of packets that are transmitted between a first node and a second node of a network” as recited in lines 2-4 of claim 1. For example, paragraph [0026] of Suzuki states that the parameter memory unit 113 stores the maximum packet size and FIG. 1 illustrates that the transmission is between a transmission device 101 and receiving device 102 of the 
Applicant also asserts that Suzuki only discloses increasing size of the packet but not the size limit. The claim merely recite “resulting in a second packet size limit” and does not explicitly recite that the second packet size limit has a higher limit than the first packet size limit.  In other words, the claim does not require the second packet size limit to be a different size limit than the first packet size limit because the increase may be 0. Therefore, this claim language may be interpreted as the first and second size limits are the same size limit. Clarifying that the relationship of the two size limits with respect to the network may overcome the prior art.
Regarding claim 2, Applicant alleges Kandasamy does not teach third packet size limit and it being smaller than second size limit.  Examiner respectfully disagrees.  Kandasamy recites in paragraph [0044] maximum transmission unit size, which teaches the maximum packet size limit. Paragraphs [0011] and [0012] teaches a first router receives a path maximum transmission unit message from a second router and the first router generates and sends a new path transmission unit message.  Thus, Kandasamy teaches at least two PMTUs. Furthermore, Paragraph [0027] teaches that the new PMTU message instructing that the PMTU is even smaller than indicated in the original PMTU message. Therefore, Kandasamy teaches the “maximum transmission unit size” being “smaller than [a] second packet size limit” as claimed.  Clarification of the 
Applicant also asserts Murphy does not disclose monitoring third node because it only monitors one thing. Examiner respectfully disagrees.  Even if using Applicant’s interpretation of the Murphy reference, the reference still teaches the claim because the claim does not require the monitoring of any other nodes.
Regarding claim 3, Applicant asserts the monitoring of Murphy is not a second instance of monitoring. “Second instance” is not recited in the claim. Clarification of the instances and their relationships with the monitoring may overcome the prior art.
Regarding claim 7, the claim does not explicitly recite what is being limited, clarification of the terms “packet size limit” with respect to the network may overcome the prior art.
Regarding claim 4, Applicant asserts that the function of the timer in Turon reference is different than the timer in the claim by referring to portions of Applicant’s specification.  It is noted that the functions upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Clarifying the timer’s distinctive functions by explicitly reciting them in the claims may overcome the prior art.
Regarding claim 5, “acceptable” is a relative term and any value that is used can be interpreted as acceptable.  Also, the timer adjustment module of the reference teaches the term “governs” because it provides the instructions.  Clarification of the functional relationship of how governing is performed may overcome the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Patent Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415